Name: Commission Implementing Regulation (EU) NoÃ 976/2013 of 11Ã October 2013 on the derogations from the rules of origin laid down in Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, that apply within quotas for certain products from Panama
 Type: Implementing Regulation
 Subject Matter: international trade;  European construction;  America;  trade;  tariff policy;  European Union law
 Date Published: nan

 12.10.2013 EN Official Journal of the European Union L 272/25 COMMISSION IMPLEMENTING REGULATION (EU) No 976/2013 of 11 October 2013 on the derogations from the rules of origin laid down in Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, that apply within quotas for certain products from Panama THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2012/734/EU of 25 June 2012 on the signing, on behalf of the European Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other, and the provisional application of Part IV thereof concerning trade matters (1), and in particular Article 6 thereof, Whereas: (1) By Decision 2012/734/EU, the Council authorised the signing, on behalf of the Union, of the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (hereinafter referred to as the Agreement). Pursuant to Decision 2012/734/EU, the Agreement is to be applied on a provisional basis, pending the completion of the procedures for its conclusion. (2) Annex II to the Agreement concerns the definition of the concept of originating products and methods of administrative cooperation. For a number of products, Appendix 2A to that Annex provides for the possibility of derogations from the rules of origin set out in Appendix 2 to Annex II in the framework of annual quotas. As the Union has decided to use that possibility, it is necessary to provide the conditions for the application of those derogations for imports from Panama. (3) The quotas set out in Appendix 2A to Annex II should be managed on a first-come, first-served basis in accordance with Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2). (4) Entitlement to benefit from the tariff concessions should be subject to the presentation of the relevant proof of origin to the customs authorities, as provided for in the Agreement. (5) Since the Agreement applies on a provisional basis as of 1 August 2013, this Regulation should apply from the same date. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 1. The rules of origin set out in Appendix 2A to Annex II to the Agreement establishing an Association between the European Union and its Member States, on the one hand, and Central America on the other (hereinafter referred to as the Agreement), shall apply to the products listed in the Annex to this Regulation. 2. The rules of origin referred to in paragraph 1 shall apply by derogation from the rules of origin set out in Appendix 2 to Annex II to the Agreement, within the quotas set out in the Annex to this Regulation. Article 2 To benefit from the derogation set out in Article 1, the products shall be accompanied by a proof of origin as set out in Annex II to the Agreement. Article 3 The quotas set out in the Annex shall be managed in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 4 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 August 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 346, 15.12.2012, p. 1. (2) OJ L 253, 11.10.1993, p. 1. ANNEX PANAMA Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording of the description of the products is to be considered as having no more than an indicative value, the scope of the preferential scheme being determined, within the context of this Annex, by CN codes as they exist at the time of adoption of this Regulation. Order No CN code Description of goods Quota period Annual quota volume (in items (pairs) if not otherwise specified) 09.7061 6103 22 00 Mens or boys ensembles, of cotton From 1.8.2013 to 31.12.2013 16 667 From 1.1.2014 to 31.12.2014 43 600 From 1.1.2015 to 31.12.2015 47 200 From 1.1.2016 to 31.12.2016 50 800 From 1.1.2017 to 31.12.2017 54 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 58 000 09.7062 6104 22 00 Womens or girls ensembles, of cotton From 1.8.2013 to 31.12.2013 16 667 From 1.1.2014 to 31.12.2014 43 600 From 1.1.2015 to 31.12.2015 47 200 From 1.1.2016 to 31.12.2016 50 800 From 1.1.2017 to 31.12.2017 54 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 58 000 09.7063 6106 10 00 Womens or girls blouses, shirts and shirt-blouses, knitted or crocheted, of cotton From 1.8.2013 to 31.12.2013 58 333 From 1.1.2014 to 31.12.2014 152 600 From 1.1.2015 to 31.12.2015 165 200 From 1.1.2016 to 31.12.2016 177 800 From 1.1.2017 to 31.12.2017 190 400 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 203 000 09.7064 6108 21 00 Womens or girls briefs and panties, knitted or crocheted, of cotton From 1.8.2013 to 31.12.2013 320 833 From 1.1.2014 to 31.12.2014 839 300 From 1.1.2015 to 31.12.2015 908 600 From 1.1.2016 to 31.12.2016 977 900 From 1.1.2017 to 31.12.2017 1 047 200 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 116 500 09.7065 6109 10 00 T-shirts, singlets and other vests, knitted or crocheted, of cotton From 1.8.2013 to 31.12.2013 458 333 From 1.1.2014 to 31.12.2014 1 199 000 From 1.1.2015 to 31.12.2015 1 298 000 From 1.1.2016 to 31.12.2016 1 397 000 From 1.1.2017 to 31.12.2017 1 496 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 595 000 09.7066 6110 20 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted, of cotton From 1.8.2013 to 31.12.2013 333 333 From 1.1.2014 to 31.12.2014 872 000 From 1.1.2015 to 31.12.2015 944 000 From 1.1.2016 to 31.12.2016 1 016 000 From 1.1.2017 to 31.12.2017 1 088 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 1 160 000 09.7067 6111 20 Babies garments and clothing accessories, knitted or crocheted, of cotton From 1.8.2013 to 31.12.2013 20 833 From 1.1.2014 to 31.12.2014 54 500 From 1.1.2015 to 31.12.2015 59 000 From 1.1.2016 to 31.12.2016 63 500 From 1.1.2017 to 31.12.2017 68 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 72 500 09.7068 6115 Pantyhose, tights, stockings, socks and other hosiery, including graduated compression hosiery (for example, stockings for varicose veins) and footwear without applied soles, knitted or crocheted From 1.8.2013 to 31.12.2013 625 000 From 1.1.2014 to 31.12.2014 and for each period thereafter from 1.1 to 31.12 1 500 000 09.7069 6203 22 Mens or boys ensembles, of cotton From 1.8.2013 to 31.12.2013 4 167 From 1.1.2014 to 31.12.2014 10 900 From 1.1.2015 to 31.12.2015 11 800 From 1.1.2016 to 31.12.2016 12 700 From 1.1.2017 to 31.12.2017 13 600 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 14 500 09.7070 6203 42 Mens or boys trousers, bib and brace overalls, breeches and shorts, of cotton From 1.8.2013 to 31.12.2013 83 333 From 1.1.2014 to 31.12.2014 218 000 From 1.1.2015 to 31.12.2015 236 000 From 1.1.2016 to 31.12.2016 254 000 From 1.1.2017 to 31.12.2017 272 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 290 000 09.7071 6203 43 Mens or boys trousers, bib and brace overalls, breeches and shorts, of synthetic fibres From 1.8.2013 to 31.12.2013 41 667 From 1.1.2014 to 31.12.2014 109 000 From 1.1.2015 to 31.12.2015 118 000 From 1.1.2016 to 31.12.2016 127 000 From 1.1.2017 to 31.12.2017 136 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 145 000 09.7072 6205 20 00 Mens or boys shirts, of cotton From 1.8.2013 to 31.12.2013 41 667 From 1.1.2014 to 31.12.2014 109 000 From 1.1.2015 to 31.12.2015 118 000 From 1.1.2016 to 31.12.2016 127 000 From 1.1.2017 to 31.12.2017 136 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 145 000 09.7073 6206 30 00 Womens or girls blouses, shirts and shirt-blouses, of cotton From 1.8.2013 to 31.12.2013 41 667 From 1.1.2014 to 31.12.2014 109 000 From 1.1.2015 to 31.12.2015 118 000 From 1.1.2016 to 31.12.2016 127 000 From 1.1.2017 to 31.12.2017 136 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 145 000 09.7074 6209 20 00 Babies garments and clothing accessories, of cotton From 1.8.2013 to 31.12.2013 20 833 From 1.1.2014 to 31.12.2014 54 500 From 1.1.2015 to 31.12.2015 59 000 From 1.1.2016 to 31.12.2016 63 500 From 1.1.2017 to 31.12.2017 68 000 From 1.1.2018 to 31.12.2018 and for each period thereafter from 1.1 to 31.12 72 500